 



Exhibit 10.12
FORM OF NOTE
NOTE
     THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW, AND MAY NOT BE
DIRECTLY OR INDIRECTLY OFFERED OR SOLD OR OTHERWISE DISPOSED OF BY THE HOLDER
HEREOF UNLESS SUCH TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE ACT AND
SUCH STATE LAWS, AND WILL NOT GIVE RISE TO A NON-EXEMPT “PROHIBITED TRANSACTION”
UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”)
ASSUMING THAT NO PORTION OF THE LOAN IS FUNDED WITH “PLAN ASSETS” WITHIN THE
MEANING OF 29 C.F.R. SECTION 2510.3-101, AS MODIFIED BY SECTION 3(42) OF ERISA
THAT WOULD GIVE RISE TO SUCH A NON-EXEMPT PROHIBITED TRANSACTION. BY ACCEPTANCE
OF THIS NOTE, THE HOLDER AGREES TO BE BOUND BY ALL THE TERMS OF THE CREDIT
AGREEMENT.

$750,000,000   February 21, 2008

     FOR VALUE RECEIVED, the undersigned, Residential Funding Company, LLC, a
Delaware limited liability company, (the “Company”), subject to the provisions
of Section 2.7(e) of the Credit Agreement, promise to pay to the order of [Name
of Lender], as Lender (the “Lender”), on the Maturity Date and otherwise in
accordance with the terms of (and subject to the limitations on recourse in) the
Credit Agreement (as hereinafter defined), the principal sum of SEVEN HUNDRED
FIFTY MILLION AND 00/100 DOLLARS ($750,000,000 or, if less, the aggregate unpaid
principal amount of all Loans shown on the schedule attached hereto (and any
continuation thereof) and/or in the records of the Lender made by any such
Lender pursuant to that certain Credit Agreement, dated as of February 21, 2008
(as it may be amended, restated, supplemented and/or otherwise modified from
time to time, the “Credit Agreement”), among the Company, the financial
institutions from time to time party thereto, as Lenders, and GMAC LLC, as agent
(the “Agent”). Unless otherwise defined, capitalized terms used herein have the
meanings provided in the Credit Agreement.
     The Company also promise to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.
     Payments of both principal and interest are to be made in lawful money of
the United States of America in same day or immediately available funds to the
account designated by the Lender pursuant to the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     This Note is one of the Notes referred to in, is subject to the terms and
provisions of, and evidences indebtedness incurred under, the Credit Agreement,
and the holder hereof is entitled to the benefits of the Credit Agreement and
the Pledge Agreement, to which reference is made for a description of the
security for this Note and for a statement of the terms and conditions on which
the Company are permitted and required to make prepayments and repayments of
principal of the indebtedness evidenced by this Note and on which such
indebtedness may be declared to be immediately due and payable.
     All parties hereto, whether as makers, endorsers, or otherwise, severally
waive presentment for payment, demand, protest and notice of dishonor.
     As provided in the Credit Agreement and subject to certain limitations
therein set forth, the transfer of this Note is registrable in the Register,
upon surrender of this Note for registration of transfer at the office or agency
of the Agent maintained by the Agent for that purpose, duly endorsed by, or
accompanied by a written instrument of transfer in the form satisfactory to the
Agent duly executed by, the holder hereof or his attorney duly authorized in
writing, and thereupon one or more new Notes, of authorized denominations and
for the same aggregate principal amount, will be issued to the designated
transferee or transferees.
     The Notes are issuable only in registered form without coupons in minimum
denominations of $5,000,000.00, unless each of the Company and the Agent
otherwise consent. As provided in the Credit Agreement and subject to certain
limitations therein set forth, Notes are exchangeable for a like aggregate
principal amount of Notes of a different authorized denomination, as requested
by the holder surrendering the same.
     No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.
     The Company and the Agent and any agent of the Company or the Agent may
treat the Person in whose name this Note is registered as the owner hereof for
all purposes, whether or not this Note may be overdue, and neither the Company,
the Agent nor any such agent shall be affected by notice to the contrary.
[Remainder of Page Intentionally Left Blank.]

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK INCLUDING GENERAL OBLIGATIONS LAW 5-1401
BUT OTHERWISE WITHOUT REGARD TO ANY OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS
OF LAWS.

            RESIDENTIAL FUNDING COMPANY, LLC
      By:   /s/ William S. Casey III       Name:   William S. Casey III      
Title:   Sr. Managing Director & Treasurer    

          Personally appeared before me
                                        [name of notary], in
                    [county],                                         [state],
the above-named                                         [name of person
executing], known or proved to me to be the same person who executed the
foregoing instrument and to be the
                                        [title] of [                      ] and
acknowledged to me that he executed the same as his free act and deed and the
free act and deed of [          ].
          Subscribed and sworn before me this       day of                     ,
2008.

                    NOTARY PUBLIC
 
       
 
  COUNTY OF    
 
       
 
  STATE OF    
 
       
 
            My commission expires the                     day of
                                        ,       .

 



--------------------------------------------------------------------------------



 



Schedule Attached to Note Dated February 21, 2008 of Residential Funding
Company, LLC payable to the order of [GMAC LLC]

         
Date of Loan
  Amount of Loan   Amount of Repayment
 
       

 